                                                                                               FILED
UNITED STATES DISTRICT COURT                                                                   CLERK
EASTERN DISTRICT OF NEW YORK                                                     7/17/2019 3:35 pm
----------------------------------------------------------------X   For Online Publication Only
ROBERTO LOPEZ PEREZ,                                                                 U.S. DISTRICT COURT
                                                                                EASTERN DISTRICT OF NEW YORK
                                                                                     LONG ISLAND OFFICE
                                      Plaintiff,
                                                                    ORDER
                   v.                                               16-CV-838 (JMA)

ANDREW M. SAUL,
Commissioner of Social Security,1

                                       Defendant.
----------------------------------------------------------------X
AZRACK, United States District Judge:

         The Court notes the following points from the record. Plaintiff attained the age of 50 on

March 15, 2017. Based on the ALJ’s finding that Plaintiff could perform a reduced range of light

work with certain specified limitations, it appears that Plaintiff would be entitled to a finding of

disability pursuant to the Medical and Vocational Guidelines on or about March 14, 2017, his

fiftieth birthday. However, Plaintiff’s date last insured is December 31, 2016, which falls

approximately 75 days prior to his fiftieth birthday.

         The regulations at 20 C.F.R. § 404.1563(b) and 20 C.F.R. § 416.963(b) direct that the age

categories shall not be applied “mechanically in a borderline situation.” Courts in the Second

Circuit have generally recognized that although the regulations do not state an “outer limit” with

regard to a borderline situation, a period of less than three months appears to be within the limits.

See, e.g., Gravel v. Barnhard, 360 F. Supp.2d 442, 446 n.8 (N.D.N.Y. 2008); Smolinski v. Astrue,

No. 07-CV-386, 2008 WL 4287819, at *4 (W.D.N.Y. Sept. 17, 2008); Davis v. Shalala, 883 F.

Supp. 828, 838–39 (E.D.N.Y. 1995).



1
 Andrew M. Saul has been substituted for Carolyn W. Colvin, who was the Acting Commissioner of Social Security
when this suit was filed.

                                                             1
       In light of the above, the parties are hereby ORDERED to discuss whether they would be

willing to stipulate to a remand of this case with a direction that Plaintiff be found disabled as of

December 31, 2016 pursuant to the Medical and Vocational Guidelines. The parties are directed

to inform the Court by August 16, 2019 if they are willing to agree to such a stipulation.

SO ORDERED.

Dated: July 17, 2019
Central Islip, New York

                                                              /s/ (JMA)
                                                      JOAN M. AZRACK
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
